Citation Nr: 9923905	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to 
service-connected patellofemoral dysfunction of the left 
knee, with history of chondromalacia and pre-service repair 
of the patellar tendon.

2.  Entitlement to service connection for chronic obesity as 
secondary to 
service-connected patellofemoral dysfunction of the left 
knee, with history of chondromalacia and pre-service repair 
of the patellar tendon.

3.  Whether previous decisions denying an increased rating 
for service-connected patellofemoral dysfunction of the left 
knee, with history of chondromalacia and 
pre-service repair of the patellar tendon, were clearly and 
unmistakably erroneous.

4.  Entitlement to an increased rating for patellofemoral 
dysfunction of the left knee, with history of chondromalacia 
and pre-service repair of the patellar tendon, currently 
evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1981.

This case previously came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to a 
total rating based on individual unemployability (IU) due to 
service-connected disability.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in May 1997.  The veteran then offered his 
contentions at a personal hearing before the Hearing Officer 
(HO) at the RO in August 1997.  The HO confirmed and 
continued the denial of the benefit sought by supplemental 
statement of the case (SSOC) issued in October 1997.

In its April 1998 Remand, the Board noted that during the 
course of the August 1997 personal hearing, the veteran 
raised 'additional' claims of: (1) clear and unmistakable 
error in all prior rating decisions denying increased ratings 
the left knee; (2) entitlement to an increased disability 
rating for service-connected left knee disability; and (3) 
entitlement to service connection for chronic obesity and 
hypertension due to service-connected left knee disability.  
Inasmuch as these claims were deemed to be inextricably 
intertwined with the IU claim on appeal, it was felt that 
remand was necessary.  Following substantial compliance, the 
RO denied all of the veteran's 'additional' claims in a 
November 1998 rating decision. The veteran thereafter filed a 
timely notice of disagreement as to the denial of his 
'additional' claims, and was issued a SOC in February 1999.  
The RO received his substantive appeal with respect to these 
issued in March 1999.  The veteran was informed that his case 
was being re-certified and transferred to the Board in a 
March 15, 1999 letter from the RO.

On April 6, 1999, the Board received a statement from the 
veteran indicating that he no longer wanted to be represented 
by his private attorney and would rather represent himself 
with the help of his County Veteran Service Office.  He later 
clarified that he had decided to "Go It Alone."  As the 
April 1999 statement was received within the applicable 
delimiting period, it has been accepted by the Board pursuant 
to the provisions of 38 C.F.R. § 20.1304 (a) (1998).  
Therefore, the veteran is now considered to be unrepresented 
for purposes of the present appeal.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As noted above, the RO denied entitlement to secondary 
service connection for hypertension and chronic obesity in a 
November 1998 rating decision.  The veteran subsequently 
initiated and completed an appeal of these issues.  
Therefore, the Board can now undertake a de novo review of 
these claims.

In this regard, the Board observes the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided guidance that affect the 
veteran's secondary service connection claims noted above.  
The Court held in Allen v. Brown, 7 Vet. App. 439 (1995) that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
(West 1991) refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disorder, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability prior to aggravation, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  In the instant case, it appears that the August 
1998 VA general medical examiner only opined as to whether or 
not the veteran's service-connected left knee disability 
caused hypertension and chronic obesity.  Inasmuch as the 
record is still unclear as to whether these conditions are 
aggravated by the veteran's service-connected disability, the 
Board finds, consistent with the findings in Allen, supra, 
that additional assistance is necessary.

In reference to the veteran's claim of entitlement to an 
increased rating for his left knee disability, it is further 
noted that the Board's April 1998 Remand specifically 
instructed the RO to consider the VA General Counsel's 
precedent opinion as to the possibility of multiple ratings 
under Diagnostic Code 5003 (and therefore Diagnostic Code 
5010) and Diagnostic Code 5257.  See VAOPGCPREC 23-97 (O.G.C. 
Prec. Op. 23-97), 62 Fed. Reg. 230 (1997).  Yet, the RO 
failed to do so.  In a recent decision, the Court held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Inasmuch as this remand order is likely produce additional 
evidence pertaining to the veteran's service-connected 
disability, the Board once again reminds the RO that it must 
consider this precedent opinion upon readjudication of the 
veteran's increased rating claim.

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his hypertension, chronic 
obesity and service-connected left knee 
disability, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA general medical and 
orthopedic examinations.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiners.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each examiner 
prior examination of the veteran.  The 
orthopedic examiner is specifically 
requested to provide a thorough 
description of the veteran's service-
connected left knee disability, including 
complete range of motion studies of the 
left knee, as well as any neurologic 
pathology.  In addition, the orthopedic 
examiner must render objective clinical 
findings concerning the severity of the 
veteran's service-connected left knee 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  On 
general medical examination, the examiner 
is requested to determine the nature and 
severity of the veteran's claimed 
hypertension and chronic obesity.  

Each examiner must then render an opinion 
concerning the effect of the veteran's 
service-related disability or 
disabilities on his ordinary activity and 
his ability to procure and maintain 
employment.  The examination reports 
should also reconcile the veteran's 
subjective complaints of pain with the 
objective findings on examination.  At 
the conclusion of these evaluations, the 
examiners should then correlate their 
respective findings and render definitive 
opinions, to the extent medically 
ascertainable, as to:

a.. whether the veteran's service-
connected left knee disability has caused 
any adverse pathological change in these 
nonservice-connected disabilities.  

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of each report must be associated 
with the veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's various claims, to include 
entitlement to service connection for 
hypertension and chronic obesity on a 
secondary basis consistent with the 
provisions of 38 C.F.R. § 3.310 (1998) 
and the directives set forth in Allen, 
supra.  

5.  If any of the determinations as to 
the claims currently in appellate status 
remain adverse to the veteran, the RO 
should furnish the veteran a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, both new 
and old, and sets forth the applicable 
legal criteria pertinent to this appeal.  
This document should further include a 
clear and detailed analysis of the 
reasons for the RO's decision in light of 
Allen, supra.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


